  Case 1:96-cv-06161-GBD-JCF Document 279 Filed 10/26/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
ZAKUNDA-ZE HANDBERRY, et al.,                                        :
                                                                     :
                                   Plaintiffs,                       : 96 Civ. 6161 (GBD)
                                                                     :
                 against                                             :
                                                                     :
WILLIAM C. THOMPSON, JR., et al.,                                    :
                                                                     :
                                   Defendants.                       :
                                                                     :
                                                                     :
                                                                     :
                                                                     :
-------------------------------------------------------------------- X


          DECLARATION OF DANIEL M. STONE IN SUPPORT OF
      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO CITY
    DEFENDANTS’ MOTION TO PARTIALLY TERMINATE PROSPECTIVE
                            RELIEF

                       Daniel M. Stone declares pursuant to 28 U.S.C. § 1746, as follows:


                       1.     I am an associate with the law firm of Paul, Weiss, Rifkind,

Wharton & Garrison, LLP, located at 1285 Avenue of the Americas, New York, New

York 10019, counsel to Plaintiffs. I am admitted to practice law before the United States

District Court for the Southern District of New York. I have personal knowledge of the

facts set forth in this declaration, which is submitted in support of Plaintiffs’

Memorandum of Law in Opposition to the City Defendants’ Motion to Partially

Terminate Prospective Relief (the “Opposition”).

                       2.     The following documents relevant to the Opposition are attached:

                       3.     Exhibit A is a true and correct copy of the press release, Mayor de

Blasio Announces Sea Change in Juvenile Justice as the Age of Criminal Responsibility



Doc#: US1:12391614v1
 Case 1:96-cv-06161-GBD-JCF Document 279 Filed 10/26/18 Page 2 of 3



is Raised to 18 Years Old. available at https://www1.nyc.gov/office-of-the-

mayor/news/495-18/mayor-de-blasio-sea-change-juvenile-justice-the-age-criminal-

responsibility-is.

                4.    Exhibit B is a true and correct copy of Rosa Goldensohn’s article,

With Rikers closure still years off, de Blasio backs away from young adult reforms.

Politico.com (September 6, 2018), available at https://www.politico.com/states/new-

york/albany/story/2018/09/05/with-rikers-closure-still-years-off-de-blasio-backs-away-

from-young-adult-reforms-594152.

                5.    Exhibit C is a true and correct copy of the Department of

Correction’s Young Adult Housing Monthly Progress Reports for 18 year olds and 19-21

year olds of October 2018, available at

https://www1.nyc.gov/assets/boc/downloads/pdf/Reports/DOC-

Reports/18_yo_census_october_2018.pdf (18 year old census);

https://www1.nyc.gov/assets/boc/downloads/pdf/Reports/DOC-

Reports/19_21_yo_census_october_2018.pdf (19-21 year old census).

                6.    Exhibit D is a true and correct copy of Jan Ransom’s article,

Teenagers Were Moved Off Rikers for Safety. Their Brawls Came, Too. N.Y. Times

(Oct. 4, 2018), available at https://nyti.ms/2O74HKx.

                7.    Exhibit E is a true and correct copy of Stephanie Pagones’s article,

Juvenile Center Teacher Says Teens Have Sent Furniture Flying. N.Y. Post (Oct. 5,

2018, 10:10 PM), available at https://nypost.com/2018/10/05/juvenile-center-teacher-

says-teens-have-sent-furniture-flying.




                                            2
Case 1:96-cv-06161-GBD-JCF Document 279 Filed 10/26/18 Page 3 of 3




              8.      Exhibit F is a true and correct copy of the article by the Daily

News Editorial Board, Youthful Mistakes: Raise the Age Endures Growing Pains. (Oct. 6,

2018, 4:05 AM), available a? http://www.nydailynews.com/opinion/ny-edit-raise-the-

age-20181004-story .html.

              9.      Exhibit G is a true and correct copy of Aliza Chasan's and Dan

Mannarino's article, 16 Correction Officers, 2 Captains Injured in Massive Brawl at

Bronx Juvenile Center. PIX 11 (Oct. 7, 2018), available at

https://pixl 1 .com/2018/10/07/16-correction-officers-2-captains-injured-in-massive-

brawl-at-bronx-juvenile-center.

               10.    Exhibit H is a true and correct copy of Spectrum News Staff's

article. Union: 18 Correction Officers Hurt Breaking Up Fight at Bronx Juvenile

Facility. Spectrum News (Oct. 7, 2018, 6:28 PM), available at

http://www.nyl.com/nyc/all-boroughs/news/2018/10/07/correction-officers-hurt-at-

horizon-juvenile-center-bronx-nyc-correction-officers-benevolent-association-says.

               11.    Exhibit 1 is a true and correct copy of Sarah Wallace's article, New

Video Shows Melee in NYC Juvenile Center that Left 21 Officers Hurt. NBC New York

(Oct. 4, 2018, 6:35 PM), available at https://www.nbcnewyork.com/news/local/Horizon-

Center-Juvenile-Center-Melee-Fight-NYC-New-York-495189791.html.



               I declare under penalty of perjury that the foregoing is true and correct.


Dated: October 26, 2018
       New York, NY
                                                                  // /
                                                          ^ r      ^i      / ^ - ^ ^ •*
                                                           el M. Stone
